Order entered November 9, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00397-CV

                            BARBARA SIPRIANO, Appellant

                                             V.

        REGIONAL FINANCE CORPORATION OF TEXAS, ET AL., Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-02841-D

                                         ORDER
       We GRANT appellant’s November 4, 2015 motion for an extension of time to file a

reply brief. Appellant shall file a reply brief by DECEMBER 4, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE